Title: [Diary entry: 22 March 1787]
From: Washington, George
To: 

Thursday 22d. Mercury at 44 in the Morning—58 at Noon and 44 at N. Clear all day, with the wind pretty fresh from the Southward. Towards Night and in the Night, it encreased; and grew colder. Rid to the Plantations at the Ferry, Frenchs, & Dogue run. Began to sow Oats in Field No. 5 at Frenchs—in the West cut East side thereof with the Oats from George Town (the common kind). At Dogue run the Plows would finish breaking up field No. 1 as follow—the land next the lay wht. quite across the field from the Meadow fence to the Swamp being untouched either in the fall or Winter and which was now coming up very thick with the White clover principally was turned for the first time. The land next to this was untouched having been flush plowed in the fall. The 3d. land was in grass the same as the first and plowed in like manner. The 4th land had been plowed in the fall in half furrows, by my farmers directions—that is, a furrow was turned upon an

equal breadth of unbroke ground quite through the land and was then, that is the unbroke part, split and turned with the plow. My ditchers having cleansed the ditch in the Middle of the New Meadow returned to the side ditches again.